Name: Commission Regulation (EEC) No 1917/81 of 10 July 1981 derogating in respect of the opening weeks of the 1981/82 marketing year from the quality standards applicable to certain varieties of dessert apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 81 Official Journal of the European Communities No L 189/ 19 COMMISSION REGULATION (EEC) No 1917/81 of 10 July 1981 derogating in respect of the opening weeks of the 1981/82 marketing year from the quality standards applicable to certain varieties of dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (!), as last amended by Regulation (EEC) No 1116/ 81 (2), and in particular the second subparagraph of Article 2(3) thereof, Whereas, under the quality standards for dessert apples and pears set out in the Annex to Commission Regulation (EEC) No 1641 /71 of 27 July 1971 (3), as last amended by Regulation (EEC) No 1674/81 (4), the fruit must be sufficiently ripe to arrve in a satisfactory condition at the place of destination ; whereas one of the criteria for judging the ripeness of certain varieties of dessert apples and pears at the beginning of the marketing year is that they must be sufficiently large ; whereas, since the minimum size laid down in the relevant quality standard is not large enough to meet that requirement, it should be fixed for a certain period at a higher level ; Whereas the need for this derogation from the minimum size laid down in the quality standards may not arise everywhere in the Community ; whereas the Member States should therefore be empowered not to apply the derogation or to re-apply the standard earlier than the dates fixed in the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, (a) for apples of the James Grieve variety, 70 mm until 30 August 1981 and 65 mm from 31 August to 13 September 1981 ; (b) for apples of the Golden Delicious variety, 65 mm until 13 September 1981 ; (c) for apples of the Gravensteiner variety, 70 mm until 6 September 1981 ; (d) for apples of the Cox's orange pippin variety, 65 mm until 20 September 1981 ; (e) for apples of the Worcester pearmain variety, 60 mm until 6 September 1981 ; (f) for apples of the Discovery variety, 60 mm until 9 August 1981 ; (g) for apples of the Tydeman's Early variety, 65 mm until 23 August 1981 ; (h) for apples of the Summerred and Red James Grieve varieties , 70 mm until 6 September 1981 ; (i ) for apples of the Spartan variety, 65 mm until 27 September 1981 ; (j) for pears of the Dr Jules Guyot and Early Morettini Butter-pear varieties, 60 mm until 23 August 1981 ; (k) for pears of the Alexandrine Douillard variety, 60 mm until 20 September 1981 ; ( 1) for pears of the Beurre Hardy variety, 60 mm until 4 October 1981 . However, Member States may decide, in the light of conditions peculiar to their home production , not to apply this derogation in respect of dessert apples and pears harvested in their territory and marketed within the Community or to bring forward the date on which the derogation shall cease to apply . They shall without delay inform the other Member States and the Commission of such decision . 2. The derogation provided for in paragraph 1 shall not apply in respect of trade in dessert apples and pears with third countries . HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Title III of the quality standards for dessert apples and pears contained in the Annex to Regulation (EEC) No 1641 /71 and subject to paragraph 2 below, the minimum size required of fruit of the 1981 harvest marketed within the Community shall be : Article 2 (&gt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . ( 3 ) OJ No L 172, 31 . 7 . 1971 , p . 1 (4 ) OJ No L 168 , 25 . 6 . 1981 , p . 13 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 189 /20 Official Journal of the European Communities 11 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN